Citation Nr: 0420809	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  99-06 572A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
back disorder.

2.  Entitlement to service connection for anemia.

3.  Entitlement to service connection for a neck disorder.

4.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for a psychiatric disorder due to left shoulder 
surgery at a VA facility.

5.  Entitlement to compensation pursuant to 38 U.S.C.A. § 
1151 for additional disability of the left shoulder due to 
medical and surgical treatment at a VA facility.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to May 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  The veteran's case was remanded for 
additional development in October 2003.  It is again before 
the Board for appellate review.

When the case was before the Board in October 2003, the 
veteran had also perfected an appeal of a denial of 
entitlement to service connection for a respiratory disorder, 
due to tobacco use during service or nicotine dependence 
acquired in service.  The RO granted service connection for 
nicotine dependence and service connection for bronchitis in 
February 2004 while the case was in a remand status.  The 
veteran was assigned a noncompensable rating for her nicotine 
dependence and a 10 percent rating for her bronchitis.  The 
veteran was provided notice of the rating action in May 2004.  
Although the one-year appeal period has not expired, there is 
no indication in the claims file that the veteran has 
expressed any disagreement with the February 2004 rating 
action in regard to the nicotine dependence and bronchitis 
issues.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. 
Cir. 1997) (notice of disagreement (NOD) regarding disability 
compensation level separate from prior NOD regarding issue of 
service connection).  The Board may only exercise 
jurisdiction over an issue after an appellant has filed both 
a timely NOD to a rating decision denying the benefit sought, 
and a timely substantive appeal, filed after a statement of 
the case is issued.  38 U.S.C.A. § 7105 (West 2002); Roy v. 
Brown, 5 Vet. App. 554 (1993); 38 C.F.R. § 20.200 (2003).  As 
there is no downstream element relating to the February 2004 
rating decision currently developed or certified on appeal, 
the Board has no jurisdiction over any nicotine dependence or 
bronchitis issue.

In addition, the Board previously remanded the veteran's 
claim for additional development in July 2000.  At that time, 
the claim of service connection for a back disorder was 
styled correctly as a claim to reopen.  The veteran's case 
was remanded again in October 2003.  At that time, the issue 
of service connection for a back disability was incorrectly 
restyled as a claim for compensation benefits under 
38 U.S.C.A. § 1151 as a result of the veteran's left shoulder 
surgery.  


FINDINGS OF FACT

1.  The veteran was denied service connection for a back 
disorder by way of a rating decision dated in January 1983.  
The veteran failed to perfect a timely appeal and the 
decision became final.

2.  The evidence associated with the claims file subsequent 
to the January 1983 rating decision is not so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim of service connection for a 
back disorder.

3.  The veteran does not have anemia due to an injury or 
disease that began in, or was made worse by, military 
service.  

4.  The veteran does not have current neck disability that is 
attributable to military service.  

5.  The veteran does not have any additional psychiatric 
disability due to VA care that was proximately caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault, or by an event not 
reasonably foreseeable.  


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for a back 
disorder has not been received.  38 U.S.C.A. §§ 1131, 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2001).

2.  The veteran does not have anemia that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2003).

3.  The veteran does not have a neck disability that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1131, 5107; 
38 C.F.R. §§ 3.303, 3.304.

4.  The criteria for an award of compensation benefits under 
38 U.S.C.A. § 1151 for a psychiatric disability have not been 
met.  38 U.S.C.A. § 1151 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence

The veteran is seeking to reopen a claim of entitlement to 
service connection for a back disorder.  She submitted her 
claim to reopen service connection for a back disorder in 
January 1998.

The veteran originally sought to establish entitlement to 
service connection for a back disorder in October 1982.  Her 
claim was denied by way of a rating decision dated in January 
1983; notice of the denial with appellate rights was provided 
that same month.  The veteran did not submit a notice of 
disagreement.  Thus, the January 1983 rating decision became 
final as to that issue.  See 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 20.302(b), 20.1103 (2003).  

The Board notes that 38 C.F.R. § 20.302(c) was amended in 
November 2003.  See 68 Fed. Reg. 64,805-64,806 (Nov. 17, 
2003).  However, the amendment did not pertain to the time 
limit to submit a substantive appeal and the amendment is not 
for application in this case.  As a result of the veteran's 
failure to perfect an appeal of the January 1983 rating 
decision, service connection for a back disorder may now be 
considered on the merits only if new and material evidence 
has been received since the time of the last prior final 
adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001); see also Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  If the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Id.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384; 
see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  (The Board 
notes that 38 C.F.R. § 3.156(a) was amended in August 2001.  
However, that amendment is applicable only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  As the veteran filed her application to reopen prior 
to this date, the earlier version of the law remains 
applicable in this case.)  

Under 38 C.F.R. § 3.156(a) (2001), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra; cf. Duty 
to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)) (new and 
material evidence is defined differently for claims filed on 
or after August 29, 2001).  In determining whether evidence 
is new and material, the "credibility of the evidence is to 
be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The veteran served less than a year on active duty from June 
1978 to May 1979.  She claims that she developed a back 
disorder in service.  She submitted her original claim for 
service connection in October 1982.  She specified the 
disorder as scoliosis.

The RO denied the veteran's claim in January 1983.  The RO 
determined that the scoliosis was a constitutional or 
developmental abnormality and not a disability under the law. 

Evidence of record at the time of the January 1983 rating 
decision consisted of the veteran's service medical records 
(SMRs) and a December 1982 VA examination report.  

A review of her SMRs shows that the veteran was evaluated for 
complaints of upper back pain in October 1978 at the T5-T7 
level.  X-rays were interpreted as negative at the time.  She 
was followed for her pain on two occasions over the next 
week.  She received physical therapy for thoracic back pain.  
The veteran was seen again in November 1978 for complaints of 
thoracic pain.  The impression was scapula-thoracic syndrome.  
Another entry provided an impression of postural back pain.  
The veteran was again seen for a complaint of back pain in 
April 1979.  The veteran was referred for physical therapy 
that same month where the assessment was myofascial pain of 
the left interscapular region.  The veteran indicated a 
history of back pain on her discharge physical examination in 
April 1979.  The examiner noted a history of back pain that 
was treated with Darvon and physical therapy.

The veteran was afforded a VA examination in December 1982.  
The veteran complained of a lifelong history of back pain and 
discomfort.  X-rays of the thoracic and lumbosacral spine 
were interpreted as negative.  The impression was idiopathic 
adolescent scoliosis of a very mild degree.

The veteran submitted a request to reopen her claim in 
January 1998.  The evidence associated with the claims file 
subsequent to the January 1983 rating decision includes 
treatment records from B. D. Urbauer, M.D., for the period 
from February 1979 to November 1994, records from Heavilin 
Chiropractic Group for the period from March 2001 to July 
2002, VA treatment records and hospital summaries for the 
period from December 1982 to December 2003, and VA 
examination reports from June 1995 to January 2004.

All of the evidence is new in that it was not of record at 
the time of the prior final denial in January 1983.  The 
records from Dr. Urbauer noted several instances of 
complaints of low back pain beginning in November 1987.  No 
specific problem was identified or diagnosis given as the 
complaint of backache was not the main complaint noted at the 
time of treatment.  Hospital summaries for inpatient 
treatment in 1987 and 1988 were negative for any complaints 
or findings of any back disorder.  Thus the records are not 
material to the veteran's claim.

The records from the Heavilin Chiropractic Group show that 
the veteran was seen for treatment of neck and dorsal back 
pain of two days duration.  She was seen on five occasions 
over several months.  The records provide no pertinent 
evidence of current back disorder or relate any of her then 
current complaints to any incident of service.

The VA treatment records show that the veteran was treated 
for sporadic complaints of back pain over the years.  The 
veteran was treated for complaints of thoracic back pain in 
September 1993.  X-rays of the thoracic spine were 
interpreted as negative.  The veteran was first evaluated for 
complaints of low back pain in August 1995 when she received 
a rehabilitation medicine consultation.  The veteran 
complained of thoracic and lumbosacral spine pain.  The 
veteran was noted to have difficulty in sitting and standing 
and then sitting again.  Spinal rotation movements were 
painful and difficult.  The therapist noted that the 
veteran's plantar and dorsiflexion movements were within 
normal limits.  The lower extremity range of motion and 
strength were within full limits.  X-rays of the thoracic and 
lumbosacral spine were negative.  The therapist noted 
significant tender trigger points with palpation of the 
lumbosacral area, sacroiliac joint and the coccyx.  The 
veteran was given an article to read on sacro-coccygeal 
dysfunction while undergoing therapy.  The veteran related 
that the article described her problem.  The therapist's 
assessment was acute/chronic pelvic and lumbosacral pain.  
The veteran was seen for therapy again in September 1995.  
She was discharged from therapy because she was doing better.  

The veteran was hospitalized in April 1993 for treatment 
regarding mitral valve prolapse.  Mild lumbar scoliosis was 
noted as one of the other diagnosis.  However no back 
complaints or problems were noted in the summary.  The 
veteran was discharged able to return to work in her lawn 
care business without restrictions.

The remainder the VA treatment records contained no further 
entries of complaints or treatments of a back disorder.

A VA examination of June 1995 is not relevant to the 
veteran's claim.  The examination report was limited to 
complaints and findings pertinent to a pending claim for a 
cardiology disorder.  A VA orthopedic examination of April 
1999 focused on the veteran's left shoulder.  However, the 
veteran did not relate any complaints regarding her back 
while detailing a number of other physical problems.  
Psychiatric and neurology examinations from April 1999 
provided no pertinent evidence regarding this issue.

A VA orthopedic examination from April 2001 focused on the 
veteran's cervical spine.  However, the veteran did not make 
any complaints of lower back pain or problems and no findings 
of such were made as part of the examination.  VA audiology 
and hemic examinations from April 2001 contained no evidence 
relative to the issue on appeal.  In addition VA respiratory, 
psychiatric, and orthopedic examinations, dated in January 
2004, contained no information or evidence relating to the 
veteran's claim for service connection for a back disorder.

As noted above, all of the evidence added since the January 
1983 rating decision is new evidence; however, the Board 
finds that it is not so significant that it must be 
considered to fairly address the underlying claim.  The 
veteran's claim was denied in January 1983 because of what 
the RO determined to be a congenital disability involving 
idiopathic adolescent scoliosis.  The veteran was seen on 
several occasions for complaints of low back pain by 
Dr. Urbauer but not diagnosed with any type of disorder.  She 
was seen in 1993 at the VA on one occasion for complaints of 
thoracic back pain.  In August 1995 the veteran's back pain 
was localized to the sacro-coccygeal area.  She received two 
sessions of therapy and the pain resolved.  She was later 
treated by a chiropractor in 2001 for recent onset of back 
and neck pain.  During this time multiple x-rays of the 
lumbosacral spine and the thoracic spine were interpreted as 
negative.  The veteran was not diagnosed with a chronic 
disorder and any temporary or acute diagnosis/impression was 
never related to service.  Consequently, the new evidence 
does not relate to the question of whether any current back 
disability exists that can be attributed to military service.  
The Board therefore finds that it is not so significant that 
it must be considered to fairly decide the claim.  It is not 
both new and material.  The veteran's claim is not reopened.

II.  Service Connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  Generally, 
service connection requires (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); accord 
Caluza v. Brown, 7 Vet. App. 498 (1995).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) (2003) are applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

Service connection may also be established on the basis of 
38 C.F.R. §3.303(b) if a condition is noted during service or 
during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates a present disability to symptomatology 
that has continued since service or the applicable 
presumptive period.  Savage v. Gober, 10 Vet. App. 488 
(1997).

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).

A.  Anemia

A review of the veteran's SMRs reveals that she was evaluated 
for anemia associated with her pregnancy in February and 
March 1979.  A private consultation, dated in March 1979, 
noted that the veteran had no history of chronic anemia.  The 
physician reviewed prior laboratory studies, as well as those 
he had ordered, and concluded that the veteran had mild 
anemia appearing during pregnancy that reflected acute blood 
loss.  He said there was nothing to suggest a hematologic 
malignancy, hemolysis or any other major systemic problem.  
He suggested a treatment of taking iron supplements.  

The veteran's April 1979 separation physical examination 
noted that the veteran was treated for anemia with vitamins 
and iron.  The condition was not noted to be chronic as the 
previous SMR entries related the anemia to her pregnancy.

The veteran did not allege that she suffered from anemia at 
the time of her December 1982 VA examination.  

Treatment records from Dr. Urbauer do not contain any 
findings or treatment for anemia for the years 1979 to 1994.  
The veteran was hospitalized twice for surgery, once in 1987 
and once in 1988.  There was no finding of anemia at the time 
of either hospitalization.  

The veteran was afforded a specific VA hemic examination in 
April 2001.  The veteran gave a history of being told she was 
anemic when she was pregnant in the service.  The examiner 
reported that he could not find any physical signs of anemia.  
The laboratory values were said to be within normal limits.  
The impression was that there was no sign or symptoms of 
anemia.

The veteran was afforded a number of other VA examinations to 
evaluate other issues during the pendency of her appeal.  The 
examinations ranged from a cardiology examination from June 
1995 to an orthopedic examination in January 2004.  The 
veteran was not found to suffer from anemia on any of those 
examinations.  

A review of the extensive VA treatment records for the period 
from December 1982 to December 2003 does not show any 
evidence of treatment for anemia.  The disorder is listed, at 
times, as part of the veteran's overall medical history; 
however, there are no records to show chronic anemia by 
either treatment or laboratory studies.

Finally, the veteran has not raised any assertions that she 
currently suffers from anemia.  She submitted her original 
claim for service connection in January 1998.  She has not 
submitted any additional comment or pointed to any evidence 
that would show a current diagnosis of anemia, a chronicity 
of symptoms or a diagnosis of anemia that was related to 
service.  Therefore, the Board concludes that, without any 
current clinical evidence confirming the presence of anemia 
that can be traced to military service, service connection 
must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (current disability is a prerequisite to an award of 
service connection).  The preponderance of the evidence, as 
described above, is against this claim.  

B.  Neck Disorder

The veteran's SMRs are negative for any complaints or 
treatment for a cervical spine or neck disorder.  The veteran 
was seen for complaints of headaches in June 1978.  The 
impression was tension headaches.  The veteran was treated on 
a number of occasions for tension headaches.  (She is 
currently service connected for headaches).  The veteran was 
evaluated for a complaint of back pain with any movement of 
her head.  The assessment was muscular strain.  

There was no finding of any type of cervical or neck disorder 
at the time of the veteran's April 1979 separation physical 
examination.

The veteran complained of pain in the neck between her 
shoulder blades at the time of her December 1982 VA 
examination.  However, there were no objective findings of 
any cervical spine abnormality at the time of the 
examination.

Treatment records from Dr. Urbauer noted several instances of 
treatment for complaints of neck pain.  She was seen in April 
1986 for complaints of neck pain following a motor vehicle 
accident (MVA).  An x-ray of the cervical spine was 
interpreted as negative.  The final diagnosis was acute 
cervical strain.  An assessment of cervical myositis was 
given in December 1993.

VA treatment records for the period from December 1982 to 
December 2003 reflect that the veteran was treated for 
complaints of neck pain on several occasions.  In January 
1986 the veteran was treated for complaints of neck pain that 
were diagnosed as tension myositis of the posterior neck.  
The veteran underwent physical therapy.  She gave a two-week 
history of problems.  She was noted to be doing better but 
did not report for all of her scheduled treatment.  An x-ray 
of the cervical spine was interpreted to show a reversal of 
the normal lordotic curvature in the mid-cervical spine.  The 
radiologist attributed the changes due to muscle spasms.

The veteran was evaluated in physical therapy in January 1997 
for complaints related to her left shoulder.  Examination of 
the cervical spine revealed that her range of motion was 
within normal limits with some increase in pain with left 
side bending.  

The veteran was afforded a VA orthopedic examination in April 
2001.  Her primary complaint was of headaches.  She also 
complained of stiffness and pain in her neck.  The examiner 
said that there was no evidence of trauma to the cervical 
spine.  The veteran was diagnosed with tension headaches.  No 
disorder of the cervical spine was noted.  X-rays of the 
cervical spine were interpreted as negative.

The veteran was seen as an outpatient a week after the April 
2001 VA examination with a complaint of pain in the posterior 
neck and shoulders.  No assessment was provided.

Treatment records from the Heavilin Chiropractic Group note 
that the veteran presented for treatment in March 2001 with a 
two-day history of waking up "real sore" and with pain when 
turning her head.  The veteran was seen on five occasions 
between March 2001 and June 2002.  No diagnosis was provided.

The veteran was afforded VA examinations in January 2004 for 
evaluating claims relating to respiratory, psychiatric and 
orthopedic issues.  None of the examination results contained 
any relevant information or evidence.

In reviewing the evidence of record, the Board notes the 
veteran's SMRs are negative for any type of injury or 
disease, such as degenerative joint disease (DJD) or 
degenerative disc disease (DDD).  The postservice treatment 
records, both private and VA, note several instances of 
complaints of neck pain.  In 1986 the veteran was going 
through problems at home and developed myofascial neck pain 
from stress that resolved.  Subsequent complaints of neck 
pain were also resolved after a brief period.  X-rays of the 
cervical spine from 1986 through 2001 did not show any 
evidence of DJD or DDD.  Nor was there a clinical finding of 
DJD or DDD.  VA examination reports failed to document any 
chronic or identifiable disorder of the neck.  

As with the analysis of the veteran's anemia claim, she has 
not pointed to any evidence to show that she has a current 
disability of the neck.  She submitted her claim in 1998.  
She has not provided any additional statements that would 
point to evidence supporting her claim.  In the absence of 
evidence of a current neck disorder that is traceable to her 
military service, the Board finds that the preponderance of 
the evidence is against her claim.

III.  Psychiatric disability--38 U.S.C.A. § 1151

The veteran contends that she developed a psychiatric 
disability as a result of surgery performed on her left 
shoulder at a VA medical facility.  She also has a claim 
pending on the issue of having incurred additional shoulder 
disability as a result of the surgery.  That issue is further 
addressed in the remand portion of this decision.

Since the veteran filed her claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 for a psychiatric disability 
in 1998, the version of 38 U.S.C.A. § 1151 enacted by § 
422(a) of Pub. L. No. 104-204, which became effective October 
1, 1997, applies to her claim.  See VAOPGCPREC 40-97.

Effective from October 1, 1997, 38 U.S.C.A. § 1151 (West 
2002) provides in relevant part as follows:

(a)  Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service[]connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and-

(1)  the disability or death was 
caused by hospital care, medical or 
surgical treatment, or examination 
furnished the veteran under any law 
administered by the Secretary, 
either by a Department employee or 
in a Department facility as defined 
in section 1701(3)(A) of this title, 
and the proximate cause of the 
disability or death was-

(A)  carelessness, negligence, lack 
of proper skill, error in judgment, 
or similar instance of fault on the 
part of the Department in furnishing 
the hospital care, medical or 
surgical treatment, or examination; 
or

(B)  an event not reasonably 
foreseeable . . .

Other provisions of 38 U.S.C.A. § 1151 apply to cases where 
disability or death results from training and rehabilitation 
services under 38 U.S.C.A. Chapter 31, or from participation 
in a compensated work therapy program, neither of which are 
applicable here.  38 U.S.C.A. § 1151(a)(2) (West 2002).  

The veteran's SMRs show that she was diagnosed with a 
hysterical personality disorder during service in February 
1979.

VA records for the period from December 1982 to December 2003 
show that the veteran has a long history of outpatient 
psychiatric treatment at VA facilities prior to her left 
shoulder surgery in 1997.

A VA social service evaluation noted that the veteran was in 
the process of a divorce from her husband in February 1986.  
She was also receiving routine outpatient therapy.  

A February 1987 summary reported on the veteran's discharge 
from the VA mental health clinic.  She was discharged for 
failure to keep her appointments.  The psychiatrist noted 
that the veteran's diagnosis was adjustment disorder 
(depressed/anxious).  Of record are numerous counseling 
records from 1985 to 1987.

The remainder of the outpatient treatment records document 
numerous mental health clinic visits over the years, prior to 
and after the left shoulder surgery.  None of the entries 
relate any diagnosis or sustained increase in symptomatology 
to the veteran's left shoulder surgery.  The primary problems 
have been related to family issues and physical health 
problems other than the veteran's left shoulder.  The veteran 
was noted on several occasions to complain of the pain from 
her left shoulder.

The Board notes that the veteran underwent a closed 
manipulation of her left shoulder in April 1997.  She later 
had a surgical procedure performed in December 1997.

The veteran was afforded a VA psychiatric examination in 
April 1999.  The examiner noted that the veteran had been 
treated for depression through VA for the previous 15 years.  
The veteran said that she stayed at home because she had a 
panic disorder.  She reported that she had continuing panic 
attacks following her hysterectomy in 1987.  She reported 
that a lot of depressing events had happened to her, to 
include the death of her father and uncle, her surgery, and 
her daughter's move after high school graduation.  The 
examiner provided diagnoses of panic disorder with 
agoraphobia, dysthymia moderate and recurrent, and 
personality disorder, not otherwise specified (NOS).  The 
examiner stated that the veteran's panic disorder and 
depression started after her hysterectomy in 1987.

The veteran was afforded a psychiatric examination in January 
2004.  The veteran reported that, after her April 1997 
manipulation, her shoulder gradually became worse and 
arthroscopic surgery was done.  She said that she had had 
problems with the left shoulder since that time.  She also 
experienced paralysis of a nerve in her face.  (The veteran 
was granted entitlement to section 1151 benefits in November 
1999 for numbness of the mental nerve as a residual of her 
left shoulder surgery.  She was assigned a 10 percent 
disability rating).  The examiner noted that he reviewed the 
information in the veteran's records with her.  He began with 
an entry dated in April 1997 that discussed the veteran's 
conflicts with her husband and son as well as her complaints 
regarding her left shoulder.  He pointed to several 
additional outpatient treatment records that continued to 
focus on inter-family problems.  The last entry noted was 
dated in December 2003.  The examiner provided diagnoses of 
depression, NOS, in good remission, and continuous nicotine 
dependence.  The examiner stated that no personality disorder 
was established based on his interview.  The examiner stated 
that the history indicated that the veteran had psychiatric 
problems that preceded her 1997 surgery.  He noted that the 
focus of her treatment between April 1997 and November 1997 
was not on her physical problems.  He said that 
antidepressant medication beginning in July of 1997 was 
focused on treating suicidal ideation related to 
interpersonal conflicts.  The examiner added that the 
progress notes after November 1997 focused on interpersonal 
problems and depressed mood without focusing on the veteran's 
surgery.  He said she had done well according to recent 
progress notes and was continuing on antidepressant 
medication.

The examiner said that, giving the veteran the benefit of the 
doubt, it was at least as likely as not that she had an 
increase in her psychiatric symptoms over the baseline of 
depression after the 1997 surgery.  The records showed that 
her depression was in good remission.  He said that the 
increase in depressive symptoms, after the surgery, was 
transient and was within the expected range of emotional 
reaction to that stressor and said that it did not meet the 
criteria for adjustment reaction.  He concluded that, based 
on the information in the claims file and from his interview, 
the surgery in 1997 caused no persistent depressive symptoms.

The evidence does not reveal any basis upon which the Board 
can reasonably conclude that any carelessness, negligence, 
lack of proper skill, error in judgment or similar instance 
of fault in VA's care was the proximate cause of any 
additional psychiatric disability.  Nor does the evidence 
reveal that any additional disability was proximately caused 
by an event not reasonably foreseeable.  In this regard, the 
Board notes that the veteran essentially contends that she 
incurred a psychiatric disability as a result of her left 
shoulder surgery at a VA facility.  The veteran does not 
identify any act or omission on the part of VA that was 
careless, negligent, lacking in proper skill, erroneous in 
judgment, or the result of similar instance of fault.  The 
Board can find no such act from this evidence.  Further, the 
veteran has not provided any evidence that she has any 
additional psychiatric disability related to her left 
shoulder surgery.  The numerous outpatient treatment records, 
dating back to the early 1980's, show that she has had 
ongoing treatment for several psychiatric diagnoses.  She has 
continued with the treatment even after her surgery.  The 
January 2004 VA examiner did a careful recitation of the 
veteran's prior history and treatment subsequent to her 
surgery.  The examiner noted that the veteran's treatment was 
centered on interpersonal conflicts in the veteran's family 
and not on her left shoulder surgery.  Even if one were to 
concede that, as the examiner noted, there was a temporary 
increase in depressive symptoms as a result of the 
situational stress caused by the surgery, there has been no 
persistent increase for which compensation may be awarded 
under 38 U.S.C.A. § 1151.  (Although a claim for § 1151 
benefits for additional shoulder disability remains pending, 
and as noted above, will be remanded to the RO, the lack of 
persistent increase in psychiatric disability for which 
compensation may be paid results in a finding that benefits 
could not be warranted for psychiatric disability whether 
§ 1151 benefits are later awarded for shoulder disability or 
not.)

Consequently, the Board finds that, upon consideration of the 
available record, including the examination reports of 
record, and the absence of evidence suggesting a different 
outcome, the preponderance of the evidence is against the 
claim.  The criteria for an award of compensation benefits 
for a psychiatric disability under 38 U.S.C.A. § 1151 have 
not been met.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for finding 
new and material evidence as being received for the veteran's 
back disorder claim, granting service connection for anemia 
or a neck disorder, or finding that there is additional 
psychiatric disability traceable to left shoulder surgery at 
a VA facility.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).  The Board notes that 38 C.F.R. § 3.102 was 
amended in August 2001, effective as of November 9, 2000.  
See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  However, the 
change to 38 C.F.R. § 3.102 eliminated the reference to 
submitting evidence to establish a well-grounded claim and 
did not amend the provision as it pertains to the weighing of 
evidence and applying reasonable doubt.  Accordingly, the 
amendment is not for application in this case.

In deciding the issues discussed above, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106- 475, 114 
Stat. 2096, (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  VA has 
issued final regulations to implement these statutory 
changes.  See Duty to Assist, 66 Fed. Reg. 45,620-32. (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  

Under the Act, VA has a duty to notify the veteran and her 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  There is no 
outstanding information or evidence needed to substantiate a 
claim in this case.  The veteran has provided the necessary 
information to complete her application for benefits.

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to assist by way of providing notice.

The RO wrote to the veteran in January 2001 and informed her 
that her claims would be reevaluated.  She was informed of 
VA's duty to assist her in the development of the claim and 
what form that assistance could take.  

The RO again wrote to the veteran in November 2001.  This 
letter provided greater detail regarding VA's duties under 
the VCAA.  This letter addressed what the veteran needed to 
submit to substantiate her new and material issue claim and 
her two service connection claims.  

The veteran was provided a third notice letter in November 
2003.  This letter specifically addressed the evidence 
necessary to substantiate the veteran's claim for benefits 
under 38 U.S.C.A. § 1151.  She was also informed of the 
development of her claim to that point.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate her claims.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e).  This section of the VCAA and 
regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained, either by the VA or the veteran.

Extensive VA and private medical records have been obtained 
and associated with the claims file.  The veteran has been 
afforded multiple VA examinations.  She has been provided 
with copies of her claims file in August 1998 and February 
1999.  Her claim has been remanded twice, thus affording her 
the opportunity to supplement her contentions and to submit 
supporting evidence.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support her 
contentions.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that the VA has 
complied with the duty-to-assist requirements found at 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e) (2003).


ORDER

The application to reopen a claim of service connection for a 
back disability is denied.

Entitlement to service connection for anemia is denied.

Entitlement to service connection for a neck disorder is 
denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
psychiatric disability is denied.


REMAND

The veteran is also seeking entitlement to compensation 
benefits under 38 U.S.C.A. § 1151 for left shoulder 
disability that resulted from the 1997 treatment and surgery.

A review of the extensive medical records in the claims file 
reveals that the veteran was treated, under anesthesia, for a 
closed manipulation of the left shoulder in April 1997.  This 
provided temporary relief of her problems.  She later 
required additional treatment.  However, there are no records 
in the claims file dealing with the veteran's second 
treatment/surgery in December 1997.  There are outpatient 
treatment records dealing with post-surgical evaluations, but 
no records of the actual surgery.  These records must be 
associated with the claims file in order to allow for a 
proper review of the veteran's claim.  Moreover, they are 
required to be associated with the claims file under Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

In light of the above, the veteran's case is REMANDED for the 
following actions:

1.  The RO should contact the 
veteran and request that she 
identify the names, addresses and 
approximate dates of treatment for 
all health care providers, VA and 
private, who may possess additional 
records pertinent to her claim.  The 
RO should attempt to obtain and 
associate with the claims files any 
medical records identified by the 
veteran which have not been secured 
previously.  The RO should also 
obtain all summaries, surgery 
reports, doctors' and nurses' notes, 
etc., related to treatment/surgery 
on the veteran's left shoulder in 
December 1997.

2.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issue on 
appeal.  If any benefit sought is 
not granted, the veteran and her 
attorney should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



